 

--------------------------------------------------------------------------------

Exhibit 10.2
 
RESTRICTED STOCK AWARD AGREEMENT
 
MAGNUM HUNTER RESOURCES CORPORATION
STOCK INCENTIVE PLAN
 
THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made by and between
MAGNUM HUNTER RESOURCES CORPORATION, a Delaware corporation (the “Company”), and
[________] (“Recipient”) as of [___________], pursuant to the Magnum Hunter
Resources Corporation Amended and Restated Stock Incentive Plan (the “Plan”),
which is incorporated by reference herein in its entirety.
 
RECITALS
 
The Committee, acting on behalf of the Company, wishes to grant Recipient
[___________] shares of the Company’s $0.01 par value common stock (“Common
Stock”) on the terms and subject to the conditions set forth below and in the
Plan.
 
Capitalized terms used in this Agreement and not otherwise defined in this
Agreement will have the meanings assigned to them in the Plan.
 
AGREEMENT
 
It is hereby agreed as follows:
 
1.           Grant of Restricted Stock.  Effective as of [___________] (the
“Grant Date”), the Company will cause [___________] shares of Common Stock (the
“Restricted Stock”) to be issued in Recipient’s name subject to any prohibitions
and restrictions set forth in this Agreement with respect to the sale or other
disposition of the Restricted Stock and the obligation to forfeit and surrender
the Restricted Stock to the Company in accordance with the terms of this
Agreement and the Plan (the “Forfeiture Restrictions”).  The Restricted Stock
had a Fair Market Value of $[____] on the Grant Date.
 
2.           Evidence of Ownership.
 
2.1           Evidence of the issuance of the Restricted Stock pursuant to this
Agreement may be accomplished in any manner that the Company or its authorized
representatives deem appropriate including, without limitation, electronic
registration, book-entry registration or issuance of a stock certificate or
certificates in the name of Recipient.  Any stock certificate issued for the
Restricted Stock will bear an appropriate legend with respect to the Forfeiture
Restrictions applicable to the Restricted Stock. The Company may retain, at its
option, the physical custody of any stock certificate representing any
Restricted Stock during the restriction period or require that the certificates
evidencing Restricted Stock be placed in escrow or trust, along with a stock
power endorsed in blank, until all Forfeiture Restrictions are removed or
lapse.  If the issuance of the Restricted Stock is documented or recorded
electronically, the Company and its authorized representatives will ensure that
Recipient is prohibited from selling, assigning, pledging, exchanging,
hypothecating or otherwise transferring the Restricted Stock while it is still
subject to the Forfeiture Restrictions.
 

 
 

--------------------------------------------------------------------------------

 

2.2           Upon the lapse of the Forfeiture Restrictions, the Company or, at
the Company’s instruction, its authorized representative will release the
Restricted Stock with respect to which the Forfeiture Restrictions have
lapsed.  The lapse of the Forfeiture Restrictions and the release of the
Restricted Stock shall be evidenced in any manner that the Company and its
authorized representatives deem appropriate under the circumstances.
 
2.3           At the Company’s request, Recipient must execute and deliver, as
necessary, a blank stock power with respect to the Restricted Stock, and the
Company may, as necessary, exercise that stock power in the event of forfeiture
of the Restricted Stock pursuant to this Agreement, or as may otherwise be
required in order for the Company to withhold the Restricted Stock necessary to
satisfy any applicable federal, state and local income and employment tax
withholding obligations pursuant to Section 7 of this Agreement.
 
3.           Forfeiture Restrictions.  The Restricted Stock may not be sold or
otherwise transferred prior to the lapse of the Forfeiture Restrictions set
forth in this Section and the lapse of any other Forfeiture Restrictions imposed
by this Agreement or the Plan.  The Restricted Stock will be subject to
forfeiture in accordance with the following schedule:
 
Date Time-Based
Forfeiture Restriction
Lapses
Percentage of Original
Grant Becoming
Non-Forfeitable
Cumulative Percentage
of Original Grant not
Subject to Forfeiture
 Restriction
[___________]
[___________]
[___________]

 
 
4.           Effect of Termination of Employment or Other Service.  If a
Recipient’s employment and other service with the Company and all of its
Subsidiaries terminate, the effect of the termination on Recipient’s Restricted
Stock under this Agreement will be as set forth in Section 11 of the Plan.
 
5.           Restrictions on Transfer of Restricted Stock.  The Restricted Stock
will not be transferable, either voluntarily or by operation of law, except as
provided in Section 14.3 of the Plan.
 
6.           Rights as a Stockholder.  Subject to the Forfeiture Restrictions
and other terms and conditions of this Agreement and the Plan, Recipient will
have all the rights of a stockholder with respect to the Restricted Stock,
including the right to vote the Restricted Stock.  Regular, ordinary dividends
paid with respect to the Restricted Stock in cash will be paid to Recipient
currently.  All other dividends and distributions, whether paid in cash, equity
securities of the Company, rights to acquire equity securities of the Company or
any other property will be subject to the same Forfeiture Restrictions as the
Restricted Stock, unless the Committee, in its sole discretion, determines that
those other dividends or distributions should be paid to Recipient currently.
 

 
2

--------------------------------------------------------------------------------

 

7.           Tax Matters.  The lapsing of the Forfeiture Restrictions will be
subject to the satisfaction of all applicable federal, state and local income
and employment tax withholding requirements (the “Required Withholding”), if
any. By execution of this Agreement, Recipient authorizes the Company, to the
extent permissible, to withhold sufficient Restricted Stock with respect to
which the Forfeiture Restrictions have lapsed as may be necessary to satisfy
Recipient’s Required Withholding, if any. The amount of the Required Withholding
and the number of shares of Restricted Stock required to satisfy Recipient’s
Required Withholding, if any, as well as the amount reflected on tax reports
filed by the Company, will be based on the Fair Market Value of the Common Stock
on the day the Forfeiture Restrictions lapse.  Notwithstanding the foregoing,
the Committee may require that Recipient satisfy Recipient’s Required
Withholding, if any, by any other means the Committee, in its sole discretion,
considers reasonable.  The obligations of the Company under this Agreement are
conditioned on the satisfaction of the Required Withholding, if any.
 
8.           No Right to Employment.  Nothing contained in this Agreement
obligates the Company to employ or have another relationship with Recipient for
any period or interfere in any way with the right of the Company to reduce
Recipient’s compensation or to terminate the employment of or relationship with
Recipient at any time.
 
9.           Miscellaneous.
 
9.1           Binding Effect, Successors.  This Agreement shall bind and inure
to the benefit of the successors, assigns, transferees, agents, personal
representatives, heirs and legatees of the respective parties.
 
9.2           Further Acts.  Each party will perform any further acts and
execute and deliver any documents which may be necessary to carry out the
provisions of this Agreement and to comply with applicable law.
 
9.3           Amendment.  This Agreement may be amended at any time by the
written agreement of the Company and Recipient.
 
9.4           Choice of Law and Severability.  This Agreement shall be
construed, enforced and governed by the laws of the State of Delaware.  The
invalidity of any provision of this Agreement will not affect any other
provision of this Agreement, which will remain in full force and effect.
 
9.5           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission if the notice or communication is delivered prior to 3:30 p.m.
(Houston time) on any day except Saturday, Sunday and any day that is a federal
legal holiday in the United States (“Business Day”) via facsimile at the
facsimile number set forth below or via electronic mail at the address set forth
below, (b) the next Business Day after the date of transmission if the notice or
communication is delivered on a day that is not a Business Day or later than
3:30 p.m. (Houston time) on any Business Day via facsimile at the facsimile
number set forth below or via electronic mail at the address set forth below,
(c) the 2nd Business Day following the date transmitted if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom the notice is required to be given.  All notices and demands
to Recipient or the Company may be given to them at the following addresses:
 

 
3

--------------------------------------------------------------------------------

 


 
If to Recipient:
[___________]
__________________________
__________________________
Fax:  ______________________
Electronic Mail: ______________

 
 
 



 
If to Company:
Magnum Hunter Resources Corporation
777 Post Oak Blvd.
Suite 910
Houston, Texas 77056
Attention: Paul M. Johnston, Senior Vice President and General Counsel
Fax: (832) 369-6992
Electronic Mail: pjohnston@magnumhunterresources.com

 

The parties may designate in writing from time to time such other place or
places that notices and demands may be given.
 
9.6           Entire Agreement.  This Agreement, as governed by and interpreted
in accordance with the Plan, constitutes the entire agreement between the
parties hereto pertaining to the subject matter hereof, this Agreement
supersedes all prior and contemporaneous agreements and understandings of the
parties, and there are no warranties, representations or other agreements
between the parties in connection with the subject matter hereof except as set
forth or referred to herein.  No supplement, modification or waiver or
termination of this Agreement shall be binding unless executed in writing by the
party to be bound thereby.  No waiver of any of the provisions of this Agreement
shall constitute a waiver of any other provision hereof (whether or not similar)
nor shall such waiver constitute a continuing waiver.
 
9.7           Grant Subject to Terms of Plan and this Agreement.  Recipient
acknowledges and agrees that the grant of the Restricted Stock is made pursuant
to and governed by the terms of the Plan and this Agreement.  Recipient, by
execution of this Agreement, acknowledges having received a copy of the
Plan.  The provisions of this Agreement will be interpreted as to be consistent
with the Plan, and any ambiguities in this Agreement will be interpreted by
reference to the Plan.  In the case of a conflict between the terms of the Plan
and this Agreement, the terms of the Plan will control.
 


 
[SIGNATURE PAGE FOLLOWS]
 

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first set forth above.
 
 

 
“COMPANY”
 
MAGNUM HUNTER RESOURCES CORPORATION,
a Delaware corporation
 
By: _______________________________________
[___________], Chairman, Compensation and Nominating Committee




“RECIPIENT”
 


 
__________________________________________
[___________]

 
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------